DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notes
Examiner wishes to point out to applicant that claim(s) 1-12 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 
Examiner wishes to point out to applicant that claim(s) 13-16 is/are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For methods, the claim limitations will define steps or acts to be performed (See MPEP 2103C). 
There is no power of attorney on record. 
Applicant is trying to limit the independent claims to a stereolithography 3D printing apparatus without reciting sufficient structure of a stereolithography 3D printing apparatus. As such, the scope of independent claim 1 is broader than intended. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “400” and “901”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the 
Claim Objections
Claim(s) 1, 3-6, 8. 10, 13, and 15-16 is/are objected to because of the following informalities: 
In claim 1, “Stereolithography apparatus, comprising:” should be changed to --A stereolithography apparatus comprising:--.
In claims 3-6, 10 and 15-16, “the resin capsule” should be changed to --the at least one resin capsule--.
In claim 8, “to move in vertical direction” should be changed to --to move in a vertical direction--.
In claim 10, “resin is drained back inside the resin capsule” should be changed to --resin from the vat is drained back into the resin capsule-- in view of [0067] of applicant’s published application. 
In claim 13, “claim 1, comprising steps of:” should be changed to --claim 1, the method comprising the steps of:--.
In claim 16, “draining the resin back inside the resin capsule” should be changed to --draining the resin from the vat back into the resin capsule-- in view of [0067] of applicant’s published application. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“resin delivery (functional language) mechanism (generic place holder) comprising at least one holder (generic place holder) for removably receiving (functional language) at least one resin tank (insufficient structure to perform the delivery of resin and the removably receiving functions” in claim 1 with corresponding structure/scope disclosed in at least ¶ [0010], [0017], [0055], [0059], [0064-0065], and Figs. 5-9 of applicant’s published application.
“build platform mechanism arranged to move in vertical direction” in claim 8 with corresponding structure disclosed in at least ¶[0050-0052] and Figs. 3-5 of applicant’s published application of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the resin tank is at least resin capsule” which is indefinite. The scope of the resin tank is unclear. Can the resin tank be more than a resin capsule, multiple resin capsules, or a resin capsule and something else? According to [0009-0010] and Fig. 7 of applicant’s published application, the resin tank is a resin capsule. Thus, the limitation is indefinite because it is inconsistent with the specification (see MPEP § 2173.03). Examiner recommends applicant to change the limitation to --the at least one resin tank is at least one resin capsule-- in view of applicant’s specification. Since claim 1 does not positively recite the resin tank as a component of the apparatus and dependent claim 12 positively recites the resin tank as a component of the apparatus, it is unclear whether or not the resin tank is required by claim 1. Thus, the limitation can have multiple plausible interpretations. 
Claim 1 recites the limitation “wherein the single shot of resin in said at least one resin capsule is an amount of resin needed for said single printing process” which is indefinite. Since the “amount of resin 
Claim 1 recites the limitation “the at least one resin tank is at least one resin capsule for holding a single shot of resin arranged to be emptied for a single printing process, wherein the single shot of resin in said at least one resin capsule is an amount of resin needed for said single printing process” while 
Claim(s) 2-16 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 2 recites the limitation “a stereolithographic 3D printing process” which is indefinite. Is the “stereolithographic 3D printing process” in claim 2 same or different from the ‘single printing process” in claim 1? According to applicant’s specification, they are the same printing process. 
Claim 8 recites the limitation “the stereolithography process” which is indefinite. There is insufficient antecedent basis for this limitation in the claim. Also, is the “stereolithographic process” in claim 8 same or different from the ‘single printing process” in claim 1? According to applicant’s specification, they are the same printing process. 
Claim 9 recites the limitation “the piston” which is indefinite. There is insufficient antecedent basis for this limitation in the claims because claim 9 depends from claims 8 and 1 and the “piston” is not introduced until claim 3.
Claim 12 recites the limitation “the apparatus comprises at least one resin tank, wherein the resin tank is a resin capsule” which is indefinite. Is the at least one resin tank in claim 12 same or different from the at least one resin tank in claim 1? 

Claim 13 recites the limitation “the vat” which is indefinite. There is insufficient antecedent basis for this limitation in the claims because claim 13 depends from claim 1 and the “vat” is not introduced until claim 2.
Claim 14 recites the limitation “two or more resin capsules are fastened to at least one holder” which is indefinite. Is the at least one holder and resin capsules in claim 14 same or different from the at least one resin capsule and the at least one holder in claim 13? How many holders and how may resin capsules are required by claim 14? 
Claim 16 recites the limitation “the piston” which is indefinite. There is insufficient antecedent basis for this limitation in the claims because claim 16 depends from claim 13 and the “piston” is not introduced until claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Van (US 20200368973).
Regarding claims 1-6, 8-9, and 11-12, Van discloses a stereolithography apparatus (Abstract and Fig. 9) comprising:

wherein the at least one resin tank is at least one resin capsule for holding a single shot of resin arranged to be emptied for a single printing process, wherein the single shot of resin in said at least one resin capsule is an amount of resin needed for said single printing process (111 is capsule capable of containing a single shot/injection of resin arranged to emptied for a single printing job/object, wherein the single shot/injection of resin in said at least one resin capsule is an amount of resin needed/sufficient for said single printing job/object: P0051-0053 and Figs. 12-13), 
wherein the single shot of resin is arranged to be emptied from the at least one resin capsule to a vat (the single shot/injection of resin is arranged to be emptied from 111 to resin vessel 101: P0051-0052 and Figs. 12-13) arranged for holding resin during a stereolithographic 3D printing process (abstract and P0046), 
a piston (plunger 110) arranged to empty the resin from the resin capsule into the vat (P0051-0053 and Figs. 12-13), 
wherein the resin capsule is disposable (capsule 111 can be a one-time use capsule and discarded after the one-time use: P0051 and 0053);
wherein the resin capsule is located above the vat (111 is disposed above 101) whereby the resin is injected straight to the vat (P0051-0052 and Fig. 13), 
wherein the vat comprises at least one channel arranged to receive the resin from the resin capsule (101 comprises an open end/channel arranged to receive the resin from 111: P0051-0052 and Fig. 13), 
a build platform mechanism (118 and 119) arranged to move in a vertical direction during a stereolithography process (P0056 and Fig. 9; wherein the 118 and 119 is structurally and/or functionally equivalent with applicant’s build platform mechanism; inherent/characteristic function and operation of stereolithography 3D printing apparatuses), 

two or more holders (109 and 113A) for receiving resin capsules holding a single shot of resin (109 and 113A are capable of receiving capsules holding a single shot of resin: P0052, 0054, and Fig. 9, and Fig. 12; Van further discloses use of multiple holders and capsules: P0053-0054; in addition, the duplication of parts is within one of ordinary skill in the art). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.


    PNG
    media_image1.png
    690
    824
    media_image1.png
    Greyscale

Regarding claims 13 and 15, Van discloses a method of operating a stereolithography apparatus according to claim 1 (P0007, 0038, and as applied to claim 1 above), the method comprising the steps of:
receiving data of a printing design (P0010, 0039, and claim 41),
defining the needed amount of resin for the single printing process by using the received data of the printing design (determining the needed amount of resin for the single printing job by using the received data of the printing file and selecting the capsule containing the required/predetermined amount of resin for the single printing job of a particular object accordingly: P0005, 0010, and 0051-0053), 
fastening the at least one resin capsule to the at least one holder (placing/holding the at least one capsule 111 to the at least one capsule holder 109: P0010 and 0052),
emptying the at least one resin capsule, holding said single shot of resin, into the vat (P0052 and Fig. 13, and as applied to claim 1 above), 
wherein the resin capsule is emptied by a movement of a piston (capsule 111 is emptied by a movement of a plunger 110: P0052, Fig. 13, and as applied to claim 3 above). See MPEP §§ 2112.02 I.
Claim(s) 1-6, 8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stadlmann (US 20200368973).
Regarding claims 1-6, 8, and 11-12, Stadlmann discloses a stereolithography apparatus (Abstract and Fig. 1) comprising:
a resin delivery mechanism (300) comprising at least one resin tank (312) and at least one holder (302) for removably receiving the at least one resin tank (P0072-0073 and Figs. 10-12), 
wherein the at least one resin tank is at least one resin capsule for holding a single shot of resin arranged to be emptied for a single printing process, wherein the single shot of resin in said at least one resin capsule is an amount of resin needed for said single printing process (312 is a capsule capable of containing a single shot/injection of resin arranged to emptied for a single printing process to manufacture a single 3D object when the plunger 301 is driven from its starting position to its end position, wherein the single shot/injection of resin in said at least one resin capsule is an amount of resin needed/sufficient for said single printing process: P0072-0076, 0101-0102,  0105, and claim 27),   

a piston (plunger 301) arranged to empty the resin from the resin capsule into the vat (P0055, 0072-0073 and Figs. 1 & 10-12), 
wherein the resin capsule (312) is disposable (P0103-0104);
wherein the resin capsule is located above the vat whereby the resin is injected straight to the vat (abstract, P0055, Fig. 1, and Fig. 16 using 312 instead of 111), 
wherein the vat (1) comprises at least one channel (14 defines a channel) arranged to receive the resin from the resin capsule (abstract and Fig. 16 using 312 instead of 111), 
a build platform mechanism (75) arranged to move in a vertical direction during a stereolithography process (P0058 and Fig. 1; wherein 75 is structurally and/or functionally equivalent with applicant’s build platform mechanism; inherent/characteristic function and operation of stereolithography 3D printing apparatuses), 
two or more holders for receiving resin capsules holding a single shot of resin (each generic cartridge system 5 and 6 in Fig. 1 includes a capsule holder, and the capsules are capable of holding a single shot of resin: P0056, 0101, Figs. 1 and 10, and as applied in claim 1 above; in addition, the duplication of parts is within one of ordinary skill in the art). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Regarding claims 13-15, Stadlmann discloses a method of operating a stereolithography apparatus according to claim 1 (P0001 and as applied to claim 1 above), the method comprising the steps of:
receiving data of a printing design (receiving layer information of the desired 3D object in the control unit 9: P0005-0007 and 0058),
defining the needed amount of resin for the single printing process by using the received data of the printing design (“since the substance quantity within the cartridge is known, it is possible to generate 
fastening the at least one resin capsule to the at least one holder (P0072-0073 and Figs. 10-11),
emptying the at least one resin capsule, holding said single shot of resin, into the vat (P0072-0076, Figs. 12-13, and as applied to claim 1 above), 
wherein two or more resin capsules are fastened to the at least one holder, and each of the resin capsules is emptied in connection with manufacturing the single printing design (fixing at least two capsules in the at least one holder and emptying the capsules in connection with manufacturing of a single 3D object composed of different materials: P0095), and 
wherein the resin capsule is emptied by a movement of a piston (312 is emptied by a movement of a plunger 110: P0076, Figs. 11-13, and as applied to claim 3 above). See MPEP §§ 2112.02 I.
Claim(s) 1-6, 8, 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Busato (US 20210023787).
Regarding claims 1-6, 8, and 11-12, Busato discloses a stereolithography apparatus (Abstract and Fig. 4) comprising:
a resin delivery mechanism (1) comprising at least one resin tank (5) and at least one holder (3) for removably receiving the at least one resin tank (P0041, 0043, 0045, 0081, and Fig. 1), 
wherein the at least one resin tank is at least one resin capsule for holding a single shot of resin arranged to be emptied for a single printing process, wherein the single shot of resin in said at least one resin capsule is an amount of resin needed for said single printing process (5 is capable of being a capsule as it has the same structure and function as applicant’s capsule and contains a single shot/injection of resin arranged to emptied for a single printing process to manufacture a single 3D object when the plunger 711 is driven to convey the resin from 5 into 4 in a “single passage”, wherein the single shot/injection of resin in said at least one resin capsule is an amount of resin needed/sufficient for said single printing process: P0063-0065, 0071, P0113, 0119-0120, and Fig. 8),   

a piston (plunger 711) arranged to empty the resin from the resin capsule into the vat (P0055, 0072-0073 and Figs. 1 & 10-12), 
wherein the resin capsule is disposable (5 is disposable as 1 is disposable: P0065);
wherein the resin capsule is located above the vat (5 is above 4: Fig. 1) whereby the resin is injected straight to the vat (P0039 and 0119-0120), 
wherein the vat (4) comprises at least one channel (81) arranged to receive the resin from the resin capsule (P0043 and Fig. 8), 
a build platform mechanism (202) arranged to move in a vertical direction during a stereolithography process (P0050, 0084, and Fig. 4; wherein 202 is functionally equivalent to applicant build platform mechanism), and
two or more holders for receiving resin capsules holding a single shot of resin (each generic cartridge system 5 and 6 in Fig. 1 includes a capsule holder, and the capsules are capable of holding a single shot of resin: P0056, 0101, Figs. 1 and 10, and as applied in claim 1 above; in addition, the duplication of parts is within one of ordinary skill in the art). See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
Regarding claims 13-15, Busato discloses a method of operating a stereolithography apparatus according to claim 1 (P0084 and as applied to claim 1 above), the method comprising the steps of:
receiving data of a printing design (receiving requirements set for a 3D object to be made: P003-0007 and 0114; Official notice is taken that this is an inherent step in stereolithography 3D printing),
defining the needed amount of resin for the single printing process by using the received data of the printing design (defining the needed amount of resin for the single printing process by using the requirements set for the 3D object such that amount of resin is the minimum amount required to produce the 3D object: P0062-0065), 

emptying the at least one resin capsule, holding said single shot of resin, into the vat (P0071, 0113, 0119-0120, Fig. 8, and as applied to claim 1 above), 
wherein the resin capsule is emptied by a movement of a piston (0071, P0113, 0119-0120, and Fig. 8), and 
 wherein two or more resin capsules (5 and 12) are fastened to the at least one holder (5 and 12 are connected/fastened to 3: P0055, 0081 and Fig. 1), and each of the resin capsules is emptied in connection with manufacturing the single printing design (emptying 5 and 12 in connection with manufacturing of the single 3D object for the benefit(s) of producing a 3D object composed of different materials: P0063-0064 and 0134-0135). See MPEP §§ 2112.02 I.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van as applied to claim 1 above, and further in view of Stadlmann (US 20180370136), Kuo (US 20160135493) and/or Smith (US 20150201790).
Regarding claim 7, Van further suggests that the holder is capable of receiving and holding resin capsules of different volumes (P0053), but Van fails to disclose that the holder comprises adjustable clamps.
In the same field of endeavor, stereolithography apparatuses, Stadlmann discloses the technique of using resilient detent hooks (106; i.e. adjustable clamps) in a support (102; i.e. a holder) as the holding means for holding a capsule (101) in the support/holder (P0062-0063 and Fig. 3-4).
In the same field of endeavor, 3D printing apparatuses, Kuo discloses the technique of including adjustable clips (67 and 69 or 73 and 75; i.e. adjustable clamps) in a holder (25/23) for holding resin capsule(s) (59) (P0058 and Figs. 3A-7D).  
In an analogous art, holders arranged for receiving cartridges of different sizes, Smith discloses the technique of including adjustable portions (32; i.e. adjustable clamps) in a cartridge holder (3) for the benefit(s) of enabling the cartridge holder to receive and hold cartridges of different sizes/shapes (P0045-0046 and Fig. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Van in view of Stadlmann, Kuo, and/or Smith by incorporating adjustable clamps to the inner surface of the holder for the benefit(s) of enabling the holder to receive and hold resin capsules of different volumes/sizes. See MPEP §§ 2143 I A, 2143 I C, and/or 2143 I G.
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van as applied to claims 3 and 13 above, and further in view of Cai (CN 107351386A – of record with English machine translation – attached) and/or Farnworth (US 20020195748).
Regarding claims 10 and 16, Van does not disclose that the piston is configured to be pulled back. 

In the same field of endeavor, stereolithography apparatuses, Cai discloses the techniques of configuring a piston to move forward to empty first material from a tank (501) into a vat (1) to fill the vat with a right amount of the first material and configuring the piston to move backwards such that the remaining first material in the vat is drained back from the vat into the tank for the benefit(s) of emptying the vat and facilitating change of material in the vat (Fig. 1, abstract, claim 8, and pg. 6 of translation).  
In the same field of endeavor, stereolithography apparatuses, Farnworth discloses the techniques of controlling backward and forward movement of a piston (102) to control resin transfer between a vat (14) and a tank (104) and of emptying the tank after completion of the printing process (P0027 and Fig. 1).  
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Van in view of Cai and/or Farnworth by configuring the piston to pull back such that i) a vacuum inside the resin capsule is formed and ii) resin from the vat is drained back into the resin capsule for the benefit(s) of enabling back flow of resin into the capsule for future use/reuse, emptying/draining the vat via the piston, and/or facilitating change of material in the vat. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Van in view of Cai and/or Farnworth by incorporating a step of pulling the piston back to form a vacuum inside the resin capsule and draining the resin back into the resin capsule after the completion of the printing process for the benefit(s) of enabling back flow of resin into the capsule for future use/reuse, emptying/draining the vat via the piston, and/or facilitating change of material in the vat. See MPEP §§ 2143 I A, 2143 I C, and/or 2143 I G.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van as applied to claim 13 above, and further in view of Cai (CN 107351386A – of record with English machine translation – attached), Busato (US 20210023787), and/or Stadlmann (US 20180370136).
Regarding claim 14, Van further suggests the subject matter of this claim because Van discloses to use multiple capsules for a print job (“the print capsules containing a predetermined amount of photopolymer material sufficient for a print job may be used and discarded”: P0053) and multiple capsule holders (109 and 113A are capable of receiving capsules holding a single shot of resin: P0052, 0054, and Fig. 9, and Fig. 12; Van further discloses use of multiple holders and capsules: P0053-0054). 
In the same field of endeavor, stereolithography apparatuses, Cai discloses the techniques of providing at least two resin tanks/capsules (501 and 502), wherein the two or more resin capsules are fastened to at least one holder (holding of 501 an and 503 in at least one holder is implicit), and each of the resin capsules is emptied in connection with manufacturing a single printing design for the benefit(s) of enabling manufacturing of a multi-material/multi-color 3D model (Fig. 1, abstract, claim 8, and pg. 6 of translation).
In the same field of endeavor, stereolithography apparatuses, Busato discloses the technique of providing at least two resin reservoirs/capsules (5 and 12), wherein the two or more resin reservoirs/capsules (5 and 12) are fastened to at least one holder (3) (P0055, 0081 and Fig. 1), and each of the resin reservoirs/capsules (5 and 12) is emptied in connection with manufacturing a single printing design (P0063-0064 and Fig. 11) for the benefit(s) of enabling manufacturing of a multi-material/multi-color 3D object and/or  limiting the quantity of materials to the minimum quantity required (P0060 and 0065). 
In the same field of endeavor, stereolithography apparatuses, Busato discloses the technique of providing at least two resin reservoirs/capsules (5 and 12), wherein the two or more resin reservoirs/capsules (5 and 12) are fastened to at least one holder (3) (P0055, 0081 and Fig. 1), and each of the resin reservoirs/capsules (5 and 12) is emptied in connection with manufacturing a single printing design (P0063-0064 and Fig. 11) for the benefit(s) of enabling manufacturing of a multi-material/multi-
In the same field of endeavor, stereolithography apparatuses, Stadlmann discloses the technique of providing at least two resin capsules (401 and 404), wherein the two or more resin capsules are fastened to at least one holder (402), and each of the resin capsules is emptied in connection with manufacturing a single printing design for the benefit(s) of enabling manufacturing of a multi-material 3D object (P0094-0095 and Figs. 19a-b).  
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus and method of Van in view of Cai, Busato and/or Stadlmann by providing at least two resin capsules, wherein the two or more resin capsules are fastened to the at least one holder, and each of the resin capsules is emptied in connection with manufacturing the single printing design for the benefit(s) of enabling manufacturing of a multi-material 3D object and/or limiting the quantity of resins to the minimum quantity required for the single printing design. See MPEP §§ 2143 I A, 2143 I C, and/or 2143 I G. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Costabeber (US 20180178452) discloses use of disposable resin cartridges (P0011, 0058, and 0092) and to determine the needed amount of resin for a single stereolithography printing process based on data of the desired 3D object (P0063 and Fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743